PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/190,970
Filing Date: 23 Jun 2016
Appellant(s): Dong et al.



__________________
Alpert A. Abbou (Reg. No. 75,598)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 08/24/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Final Office action dated May 24, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
None. 

(2) Response to Argument
VI. GROUNDS FOR REJECTION TO BE REVIEWED ON APPEAL 
(Page 8, Appeal Brief)
	A. The combination of Reudink and Khan discloses all of the limitations set forth in claims 22, 29, and 36, and consequently does render obvious claims 22-41.
In response, with respect to independent claims 22, 29, and 36, Reudink discloses all of the limitations except for not explicitly disclosing only when the second user equipment is located at the positioning location indicated in the positioning authorization condition. Reudink discloses started with para. [0039] In a "Receive Permissions" operation/module 305, permissions or permission denials may be received from the devices that were sent a permission request in operation 304. A permission may take a variety of forms, as with the permission request. In the case where permission is requested via telephone call from an automated system, the permission may take the form of a recipient saying a word or phrase such as "yes." A permission denial may take the form of a recipient saying a word or phrase such as "no." This utterance may be processed by a speech recognition system similar to the many speech recognition systems understood and in use today, or as may be further developed in the future. In the case where permission is requested via text message, the permission may take the form of a reply text message with a word or phrase such as "yes" or "no" in the body of the message. The reply message is then parsed to determine if it is a permission or denial. A time period for response to a permission request may also be utilized. And in para. [0041] In a "Send Shared Device Location Information to First Device" operation/module 306, the communication system 300 may send shared device location information to the first device, the shared device location information may include device locations of devices that grant permission in response to the permission request. That is, as the first device receives the shared location information it is obtaining a positioning authorization condition for setting a location of a second user equipment, and wherein the positioning authorization condition indicates a positioning location at which positioning of the second user equipment by the first user equipment is permitted, wherein the first user equipment is permitted to position the second user equipment only when the positioning authorization condition is met  because the shared location is sent based on the positioning authorization condition permission granted by the second device as disclosed in para. [0039]. Further, Reudink discloses in para. [0040] In the alternative, a user might wish to always disclose his or her location information without being asked for permission, hence as the first device receives the shared location information it is obtaining a positioning authorization 
Although Reudink does not explicitly disclose only when the second user equipment is located at the positioning location indicated in the positioning authorization condition but does imply the claimed feature in para. [0039-0041]. For example in para. [0041] In a "Send Shared Device Location Information to First Device" operation/module 306, the communication system 300 may send shared device location information to the first device, the shared device location information may include device locations of devices that grant permission in response to the permission request.  And, as Khan, an analogue art, also discloses sharing location among devices and further discloses in Fig. 5 and paragraph [0044] Device 510 shows message 512 that displays a last "check-in" of User 2.  According to an embodiment, a "check-in" is a status update that is manually made by a user when they want to share their current status, such as location information. Therefore, the combination of Reudink and Khan discloses all of 
(Page 9, Appeal Brief)
B. The combination of Reudink and Khan does obtain a positioning authorization condition indicating a positioning location at which positioning of a second user equipment by a first user equipment is permitted, wherein the first user equipment is permitted to position the second user equipment only when the positioning authorization condition is met.
In response, Reudink discloses obtain a positioning authorization condition ([0039] the permission may take the form of a reply text message with a word or phrase such as "yes" or "no" in the body of the message. The reply message is then parsed to determine if it is a permission or denial. A time period for response to a permission request may also be utilized, [0040] In the alternative, a user might wish to always disclose his or her location information without being asked for permission) indicating a positioning location at which positioning of a second user equipment by a first user equipment is permitted ([0040] In the alternative, a user might wish to always disclose his or her location information without being asked for permission, allowing users to specify when their information may always be shared, [0041] the communication system 300 may send shared device location information to the first device, the shared device location information may include device locations of devices that grant permission in response to the permission request), wherein the first user equipment is permitted to position the second user equipment only when the positioning authorization condition is met ([0039] the permission may take the form of a reply text message with a word or phrase such as "yes" or "no" in the body of the message. The reply message is then parsed to determine if it is a permission or denial. A time period for response to a permission request may also be utilized, [0040] In the alternative, a user might wish to always disclose his or her location information without being asked for permission, allowing users to specify when their information may always be shared, [0041] the communication system 300 may send shared device location information to the first device, the shared device location information may include device locations of devices that grant permission in response to the permission request). That is, the first user device obtain a positioning authorization condition indicating a positioning location at which positioning of a second user equipment by a first user equipment is permitted when: 1) ([0039] the permission may take the form of a reply text message with a word or phrase such as "yes" or "no" in the body of the message. The reply message is then parsed to determine if it is a permission or denial), that is, the shared location is sent to the first device based on the pre-condition “yes”, 2) when receives a shared location within a time period ([0039] A time period for response to a permission request may also be utilized. Any devices failing to respond within the time period may for example be considered to have denied permission to disclose location of the device), and/or 3) ([0040] In the alternative, a user might wish to always disclose his or her location information without being asked for permission, or might wish to never disclose his or her information to certain users), that is, the positioning authorization condition has been granted as a pre-condition as a positioning authorization condition prior to sending the shared location. Therefore, Reudink discloses in para. [0039-0041] a pre-condition as a positioning authorization condition for sending shared location information hence 
(Page 10, Appeal Brief)
Appellant argues, Reudink’s sharing of device location information does not involve obtaining a positioning authorization condition indicating a positioning location at which positioning of a second user equipment by a first user equipment is permitted, wherein the first user equipment is permitted to position the second user equipment only when the positioning authorization condition is met.
	In response, Reudink discloses obtain a positioning authorization condition ([0039] the permission may take the form of a reply text message with a word or phrase such as "yes" or "no" in the body of the message. The reply message is then parsed to determine if it is a permission or denial. A time period for response to a permission request may also be utilized, [0040] In the alternative, a user might wish to always disclose his or her location information without being asked for permission) indicating a positioning location at which positioning of a second user equipment by a first user equipment is permitted ([0040] In the alternative, a user might wish to always disclose his or her location information without being asked for permission, allowing users to specify when their information may always be shared, [0041] the communication system 300 may send shared device location information to the first device, the shared device location information may include device locations of devices that grant permission in response to the permission request), wherein the first user ([0039] the permission may take the form of a reply text message with a word or phrase such as "yes" or "no" in the body of the message. The reply message is then parsed to determine if it is a permission or denial. A time period for response to a permission request may also be utilized, [0040] In the alternative, a user might wish to always disclose his or her location information without being asked for permission, allowing users to specify when their information may always be shared, [0041] the communication system 300 may send shared device location information to the first device, the shared device location information may include device locations of devices that grant permission in response to the permission request). That is, the first user device obtain a positioning authorization condition indicating a positioning location at which positioning of a second user equipment by a first user equipment is permitted when: 1) ([0039] the permission may take the form of a reply text message with a word or phrase such as "yes" or "no" in the body of the message. The reply message is then parsed to determine if it is a permission or denial), that is, the shared location is sent to the first device based on the pre-condition “yes”, 2) when receives a shared location within a time period ([0039] A time period for response to a permission request may also be utilized. Any devices failing to respond within the time period may for example be considered to have denied permission to disclose location of the device), and/or 3) ([0040] In the alternative, a user might wish to always disclose his or her location information without being asked for permission, or might wish to never disclose his or her information to certain users), that is, the positioning authorization condition has been granted as a pre-condition as a positioning authorization condition prior to sending 
 (Page 12, Appeal Brief)
	Appellant argues, Reudink’s permission to share location information of a shareable device with a first device is based on a permission request and not based on a positioning location of the shareable device. As such, Reudink fails to disclose that permission is granted to share a location of a device based on a positioning location of the device.
In response, the claim does not recite “permission is granted based on a positioning location”, instead the claim recites, in part, obtain a positioning authorization condition indicating a positioning location at which positioning of a second user equipment by a first user equipment is permitted, wherein the first user equipment is permitted to position the second user equipment only when the positioning authorization condition is met. Thus, Reudink discloses obtain a positioning authorization condition ([0039] the permission may take the form of a reply text message with a word or phrase such as "yes" or "no" in the body of the message. The reply message is then parsed to determine if it is a permission or denial. A time period for response to a permission request may also be utilized, [0040] In the alternative, a user might wish to always disclose his or her location information without being asked for permission) indicating a ([0040] In the alternative, a user might wish to always disclose his or her location information without being asked for permission, allowing users to specify when their information may always be shared, [0041] the communication system 300 may send shared device location information to the first device, the shared device location information may include device locations of devices that grant permission in response to the permission request), wherein the first user equipment is permitted to position the second user equipment only when the positioning authorization condition is met ([0039] the permission may take the form of a reply text message with a word or phrase such as "yes" or "no" in the body of the message. The reply message is then parsed to determine if it is a permission or denial. A time period for response to a permission request may also be utilized, [0040] In the alternative, a user might wish to always disclose his or her location information without being asked for permission, allowing users to specify when their information may always be shared, [0041] the communication system 300 may send shared device location information to the first device, the shared device location information may include device locations of devices that grant permission in response to the permission request). That is, the first user device obtain a positioning authorization condition indicating a positioning location at which positioning of a second user equipment by a first user equipment is permitted when: 1) ([0039] the permission may take the form of a reply text message with a word or phrase such as "yes" or "no" in the body of the message. The reply message is then parsed to determine if it is a permission or denial), that is, the shared location is sent to the first device based on the pre-condition “yes”, 2) when receives a shared location ([0039] A time period for response to a permission request may also be utilized. Any devices failing to respond within the time period may for example be considered to have denied permission to disclose location of the device), and/or 3) ([0040] In the alternative, a user might wish to always disclose his or her location information without being asked for permission), that is, the positioning authorization condition has been granted as a pre-condition as a positioning authorization condition prior to sending the shared location. Therefore, Reudink discloses in para. [0039-0041] a pre-condition as a positioning authorization condition for sending shared location information hence Reudink discloses obtain a positioning authorization condition indicating a positioning location at which positioning of a second user equipment by a first user equipment is permitted, wherein the first user equipment is permitted to position the second user equipment only when the positioning authorization condition is met as claimed.    
Appellant argues, Reudink does not disclose that the information in the permission request includes a positioning authorization condition indicating a positioning location at which positioning of the second user equipment by the first user equipment is permitted, as recited by independent claims 22, 29, and 36.
In response, Reudink discloses obtain a positioning authorization condition ([0039] the permission may take the form of a reply text message with a word or phrase such as "yes" or "no" in the body of the message. The reply message is then parsed to determine if it is a permission or denial. A time period for response to a permission request may also be utilized, [0040] In the alternative, a user might wish to always disclose his or her location information without being asked for permission) ([0040] In the alternative, a user might wish to always disclose his or her location information without being asked for permission, allowing users to specify when their information may always be shared, [0041] the communication system 300 may send shared device location information to the first device, the shared device location information may include device locations of devices that grant permission in response to the permission request), wherein the first user equipment is permitted to position the second user equipment only when the positioning authorization condition is met ([0039] the permission may take the form of a reply text message with a word or phrase such as "yes" or "no" in the body of the message. The reply message is then parsed to determine if it is a permission or denial. A time period for response to a permission request may also be utilized, [0040] In the alternative, a user might wish to always disclose his or her location information without being asked for permission, allowing users to specify when their information may always be shared, [0041] the communication system 300 may send shared device location information to the first device, the shared device location information may include device locations of devices that grant permission in response to the permission request). That is, the first user device obtain a positioning authorization condition indicating a positioning location at which positioning of a second user equipment by a first user equipment is permitted when: 1) ([0039] the permission may take the form of a reply text message with a word or phrase such as "yes" or "no" in the body of the message. The reply message is then parsed to determine if it is a permission or denial), that is, the shared location is sent to the first device based on the pre-condition “yes”, 2) when receives a shared location ([0039] A time period for response to a permission request may also be utilized. Any devices failing to respond within the time period may for example be considered to have denied permission to disclose location of the device), and/or 3) ([0040] In the alternative, a user might wish to always disclose his or her location information without being asked for permission, or might wish to never disclose his or her information to certain users), that is, the positioning authorization condition has been granted as a pre-condition as a positioning authorization condition prior to sending the shared location. Therefore, Reudink discloses in para. [0039-0041] a pre-condition as a positioning authorization condition for sending shared location information hence Reudink discloses in para. [0039-0041] obtain a positioning authorization condition indicating a positioning location at which positioning of a second user equipment by a first user equipment is permitted, wherein the first user equipment is permitted to position the second user equipment only when the positioning authorization condition is met as claimed.    
 	(Page 13, Appeal Brief)
	Appellant argues, Khan’s manually updated status update has nothing to do with a first user equipment being permitted to position the second user equipment only when the positioning authorization condition is met. 
	In response, Reudink, not Khan, discloses a first user equipment being permitted to position the second user equipment only when the positioning authorization condition is met. See responses above. 
(Page 14, Appeal Brief)

	In response, Reudink, not Khan, discloses a first user equipment being permitted to position the second user equipment only when the positioning authorization condition is met. See responses above. 
	Appellant argues, Khan’s system requires a user to manually select when to share a location of a user, which is clearly not based on a positioning location of the device.
	In response, the claim does not recite “based on a positioning location of the device.” Further, Reudink discloses in paragraph [0036] such devices may be considered to have location information that is "shareable" with the first device, hence share a location of the shareable device based on a positioning location of the shareable device.  
(Page 15, Appeal Brief)
C. The combination of Reudink and Khan does determine that the second user equipment is located at the positioning location indicated in the positioning authorization condition.
(Page 16, Appeal Brief)
Appellant argues, Reudink’s shareable devices do not share a location of the shareable device based on a positioning location of the shareable device. Appellant further argues, there is nothing in Reudink to suggest that permission is granted based 
In response, the claim does not recite “based on a positioning location of the device.” Further, Reudink discloses in paragraph [0036] such devices may be considered to have location information that is "shareable" with the first device, hence share a location of the shareable device based on a positioning location of the shareable device. With respect to permission is granted based on a positioning authorization condition indicating a positioning location at which positioning of a second user equipment by a first user equipment is permitted. Reudink discloses obtain a positioning authorization condition ([0039] the permission may take the form of a reply text message with a word or phrase such as "yes" or "no" in the body of the message. The reply message is then parsed to determine if it is a permission or denial. A time period for response to a permission request may also be utilized, [0040] In the alternative, a user might wish to always disclose his or her location information without being asked for permission) indicating a positioning location at which positioning of a second user equipment by a first user equipment is permitted ([0040] In the alternative, a user might wish to always disclose his or her location information without being asked for permission, allowing users to specify when their information may always be shared, [0041] the communication system 300 may send shared device location information to the first device, the shared device location information may include device locations of devices that grant permission in response to the permission request), wherein the first user equipment is permitted to position the second user equipment only when the positioning authorization condition is met ([0039] the permission may take the form of a reply text message with a word or phrase such as "yes" or "no" in the body of the message. The reply message is then parsed to determine if it is a permission or denial. A time period for response to a permission request may also be utilized, [0040] In the alternative, a user might wish to always disclose his or her location information without being asked for permission, allowing users to specify when their information may always be shared, [0041] the communication system 300 may send shared device location information to the first device, the shared device location information may include device locations of devices that grant permission in response to the permission request). That is, the first user device obtain a positioning authorization condition indicating a positioning location at which positioning of a second user equipment by a first user equipment is permitted when: 1) ([0039] the permission may take the form of a reply text message with a word or phrase such as "yes" or "no" in the body of the message. The reply message is then parsed to determine if it is a permission or denial), that is, the shared location is sent to the first device based on the pre-condition “yes”, 2) when receives a shared location within a time period ([0039] A time period for response to a permission request may also be utilized. Any devices failing to respond within the time period may for example be considered to have denied permission to disclose location of the device), and/or 3) ([0040] In the alternative, a user might wish to always disclose his or her location information without being asked for permission, or might wish to never disclose his or her information to certain users), that is, the positioning authorization condition has been granted as a pre-condition as a positioning authorization condition prior to sending the shared location. Therefore, Reudink discloses in para. [0039-0041] a pre-condition as a positioning authorization condition for sending shared location 
(Page 17, Appeal Brief)
Appellant argues, Khan does not determine that a device is located at the positioning location indicated in the positioning authorization condition. Therefore, Khan also cannot disclose determining, by the first user equipment, that the second user equipment is located at the positioning location indicated in the positioning authorization condition, as recited by independent claims 22, 29, and 36.
In response, Reudink, not Khan, discloses determining, by the first user equipment, that the second user equipment is located at the positioning location indicated in the positioning authorization condition ([0041] the device location information may be designed to interoperate with a map program running on the first device, so that the map program may display a map interface on a device display, with visual indicators of shared device locations on the map interface). Further, Reudink discloses obtain a positioning authorization condition ([0039] the permission may take the form of a reply text message with a word or phrase such as "yes" or "no" in the body of the message. The reply message is then parsed to determine if it is a permission or denial. A time period for response to a permission request may also be utilized, [0040] In the alternative, a user might wish to always disclose his or her location information without being asked for permission) indicating a positioning location at which positioning ([0040] In the alternative, a user might wish to always disclose his or her location information without being asked for permission, allowing users to specify when their information may always be shared, [0041] the communication system 300 may send shared device location information to the first device, the shared device location information may include device locations of devices that grant permission in response to the permission request), wherein the first user equipment is permitted to position the second user equipment only when the positioning authorization condition is met ([0039] the permission may take the form of a reply text message with a word or phrase such as "yes" or "no" in the body of the message. The reply message is then parsed to determine if it is a permission or denial. A time period for response to a permission request may also be utilized, [0040] In the alternative, a user might wish to always disclose his or her location information without being asked for permission, allowing users to specify when their information may always be shared, [0041] the communication system 300 may send shared device location information to the first device, the shared device location information may include device locations of devices that grant permission in response to the permission request). That is, the first user device obtain a positioning authorization condition indicating a positioning location at which positioning of a second user equipment by a first user equipment is permitted when: 1) ([0039] the permission may take the form of a reply text message with a word or phrase such as "yes" or "no" in the body of the message. The reply message is then parsed to determine if it is a permission or denial), that is, the shared location is sent to the first device based on the pre-condition “yes”, 2) when receives a shared location within a time period ([0039] A time period for response to a permission request may also be utilized. Any devices failing to respond within the time period may for example be considered to have denied permission to disclose location of the device), and/or 3) ([0040] In the alternative, a user might wish to always disclose his or her location information without being asked for permission, or might wish to never disclose his or her information to certain users), that is, the positioning authorization condition has been granted as a pre-condition as a positioning authorization condition prior to sending the shared location. Therefore, Reudink discloses in para. [0039-0041] a pre-condition as a positioning authorization condition for sending shared location information hence Reudink discloses in para. [0039-0041] obtain a positioning authorization condition indicating a positioning location at which positioning of a second user equipment by a first user equipment is permitted, wherein the first user equipment is permitted to position the second user equipment only when the positioning authorization condition is met as claimed.    
D. The combination of Reudink and Khan does determine the location of the second user equipment according to the positioning authorization condition only when the second user equipment is located at the positioning location indicated in the positioning authorization condition.
(Page 18, Appeal Brief)
Appellant argues, Reudink’s shareable devices do not determine a location of a shareable device only when the shareable device is located at the positioning location indicated in the positioning authorization condition. 
	In response, Reudink discloses determining, by the first user equipment, that the second user equipment is located at the positioning location indicated in the ([0041] the communication system 300 may send shared device location information to the first device, the shared device location information may include device locations of devices that grant permission in response to the permission request), the device location information may be designed to interoperate with a map program running on the first device, so that the map program may display a map interface on a device display, with visual indicators of shared device locations on the map interface). And, Khan discloses only when the second user equipment is located at the positioning location indicated in the positioning authorization condition ([fig 5] [0044] Device 510 shows message 512 that displays a last "check-in" of User 2.  According to an embodiment, a "check-in" is a status update that is manually made by a user when they want to share their current status, such as location information).
(Page 19, Appeal Brief)
Appellant argues, In fact, there is nothing in Reudink to suggest that the first device determines a location of a shareable device based on the positioning location indicated in the positioning authorization condition. Rather, Reudink’s first device determines a location of a shareable device based on whether the shareable device grants permission to share location information of the shareable device and based on whether the location information itself is shareable or not, both of which have nothing to do with a positioning location of the shareable device.
	In response, the claim does not recite “based on the positioning location indicated in the positioning authorization condition”, instead, the claim recites, in part, determining, by the first user equipment, that the second user equipment is located at 
(Page 20, Appeal Brief)
	Appellant argues, Khan’s system does not determine a location of a user device only when the user device is located at the positioning location indicated in the positioning authorization condition. Therefore, Khan also cannot disclose determining, by the first user equipment, the location of the second user equipment according to the positioning authorization condition only when the second user equipment is located at the positioning location indicated in the positioning authorization condition, as recited by independent claims 22, 29, and 36.
	In response, Reudink, discloses determining, by the first user equipment, that the second user equipment is located at the positioning location indicated in the positioning authorization condition ([0041] the device location information may be designed to interoperate with a map program running on the first device, so that the map program may display a map interface on a device display, with visual indicators of shared device locations on the map interface); determining, by the first user equipment, the location of the second user equipment according to the positioning authorization condition ([0041] the device location information may be designed to interoperate with a map program running on the first device, so that the map program may display a map interface on a device display, with visual indicators of shared device locations on the map interface).  And, Khan discloses only when the second user equipment is located at the positioning location indicated in the positioning authorization condition ([fig 5] [0044] Device 510 shows message 512 that displays a last "check-in" of User 2.  According to an embodiment, a "check-in" is a status update that is manually made by a user when they want to share their current status, such as location information).
E. The combination of Reudink and Khan does disclose or render obvious claims 25, 32, and 37 because the combination of Reudink and Khan does disclose all of the limitations of claims 25, 32, and 37.
(Page 21, Appeal Brief)
	Appellant argues, Reudink mentions a proximity of a start location, but does not disclose that the positioning location, indicated in the positioning authorization condition, comprises positioning start point location information for positioning the second user equipment. 
	In response, Reudink discloses paragraph [0036] selection of devices that meet the search parameters may be based on a variety of location-related criteria, such as proximity of start location, proximity of destination, hence positioning location comprises positioning start point location information for positioning the second user equipment as claimed. 
	Appellant argues, Reudink appears to be silent regarding the meaning of the start location of a device, and how the start location of a shareable device relates to when a shareable device is permitted to be positioned. Merely mentioning a start location, as disclosed in Reudink, is not the same as a defining that the positioning 
	In response, the claim does not recite the meaning of the start location of a device, nor does it recite how the start location of a shareable device relates to when a shareable device is permitted to be positioned. Thus, Reudink discloses paragraph [0036] selection of devices that meet the search parameters may be based on a variety of location-related criteria, such as proximity of start location, proximity of destination, hence positioning location comprises positioning start point location information for positioning the second user equipment as claimed.
(Page 22, Appeal Brief)
	Appellant argues, Khan’s system does not disclose a positioning authorization condition, and thus cannot disclose that the positioning location, indicated in the positioning authorization condition, comprises positioning start point location information for positioning the second user equipment, as recited in claims 25, 32, and 37.
	In response, Reudink discloses paragraph [0036] selection of devices that meet the search parameters may be based on a variety of location-related criteria, such as proximity of start location, proximity of destination, hence positioning location comprises positioning start point location information for positioning the second user equipment as claimed.
		F. The combination of Reudink and Khan does not disclose or render obvious claims 26, 33, and 38 because the combination of Reudink and Khan does disclose all of the limitations of claims 26, 33, and 38.

	Appellant argues, Reudink appears to be silent regarding the meaning of the destination of a device, and how the destination of a shareable device relates to when a shareable device is permitted to be positioned. Merely mentioning a destination, as disclosed in Reudink, is not the same as a defining that the positioning location, indicated in the positioning authorization condition, comprises positioning termination point location information for positioning the second user equipment.
	In response, the claim does not recite the meaning of the destination of a device, nor does it recite how the destination of a shareable device relates to when a shareable device is permitted to be positioned. Thus, Reudink discloses in paragraph [0036] selection of devices that meet the search parameters may be based on a variety of location-related criteria, such as proximity of start location, proximity of destination, hence positioning termination point location information for positioning the second user equipment as claimed.
(Page 24, Appeal Brief)
	Appellant argues, Reudink fails to disclose that the positioning location at which positioning of the second user equipment by the first user equipment is permitted includes termination point location information.
	In response, Reudink discloses in paragraph [0036] The query may return devices with parameters that satisfy the query, and such devices may be considered to have location information that is "shareable" with the first device. The selection of devices that meet the search parameters may be based on a variety of location-related criteria, such as proximity of start location, proximity of destination, hence the 
	Appellant argues, Khan’s system does not disclose a positioning authorization condition, and thus cannot disclose that the positioning location, indicated in the positioning authorization condition, comprises positioning termination point location information for positioning the second user equipment, as recited in claims 26, 33, and 38.
	In response, 	Reudink discloses paragraph[0036] The query may return devices with parameters that satisfy the query, and such devices may be considered to have location information that is "shareable" with the first device. The selection of devices that meet the search parameters may be based on a variety of location-related criteria, such as proximity of start location, proximity of destination, hence the positioning location, indicated in the positioning authorization condition, comprises positioning termination point location information for positioning the second user equipment, as recited in claims 26, 33, and 38.
	G. The combination of Reudink and Khan does not disclose or render obvious claims 27, 34, and 39 because the combination of Reudink and Khan does disclose all of the limitations of claims 27, 34, and 39.
	Appellant argues, the combination of Reudink and Khan does not disclose that the positioning location comprises a positioning region range for positioning the second user equipment.
	In response, Reudink discloses in paragraph [0033] location information may include GPS location information, latitude and longitude, nearest postal address, 
(Page 26, Appeal Brief)
	Appellant argues, Reudink appears to be silent regarding a positioning region range, much less a defining that the positioning location, indicated in the positioning authorization condition, comprises a positioning region range for positioning the second user equipment. Reudink fails to disclose that the positioning location at which positioning of the second user equipment by the first user equipment is permitted includes a positioning region range for positioning the second user equipment. Therefore, Reudink cannot disclose that the positioning location comprises a positioning region range for positioning the second user equipment, as recited in claims 27, 34, and 39.
In response, Reudink discloses in paragraph [0033] location information may include GPS location information, latitude and longitude, nearest postal address, nearest radio communications tower, and/or nearest wireless access point information, hence wherein the positioning location information comprises a positioning region range for positioning the second user equipment, hence the positioning location at which positioning of the second user equipment by the first user equipment is permitted includes a positioning region range for positioning the second user equipment as claimed. 

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/DINH NGUYEN/Primary Examiner, Art Unit 2647                                                                                                                                                                                                        

Conferees:
/Srilakshmi K Kumar/SPE, Art Unit 2647        
/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649                                                                                                                                                                                                                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.